Citation Nr: 0707877	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-20 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 

The case was brought before the Board in May 2006, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claims, to include obtaining recent VA 
outpatient treatment records. The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issues on appeal.  


FINDINGS OF FACT

1.  The veteran did not engage in combat, and there is no 
corroboration or verification of the occurrence of the 
veteran's claimed stressors.

2.  The veteran's PTSD has not been medically attributed to 
any verified in-service stressful incident.


CONCLUSION OF LAW

The veteran is not entitled to service connection for PTSD.  
38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000). The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claim. The veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein. See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a 
disease is first diagnosed after service, service connection 
can still be granted for that condition if the evidence shows 
it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2005) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)). 

Initially, the Board acknowledges that the veteran has 
received some medical diagnoses of PTSD, attributed to his 
account of his military service.  His current medical 
treatment records show a diagnosis of PTSD as early as 2001.  
The veteran was hospitalized numerous times for other 
psychiatric conditions as well to include alcohol dependence, 
substance induced mood disorder, depressive disorder and 
various personality disorders.  There is some question as to 
whether he satisfies the criteria for such a diagnosis.  
Although the veteran has been diagnosed with PTSD, no medical 
provider has linked the diagnosis with any specific in-
service occurrence. The preponderance of the medical evidence 
does not reflect diagnosis of PTSD in accordance with VA's 
regulation.  The VA records show complaints by the veteran of 
flashbacks, with diagnoses of PTSD. The diagnoses, however, 
were made based on complaints of "Vietnam flashbacks" and 
not based on any specific in-service event(s) as required by 
VA regulation. See 38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 
(requiring PTSD diagnoses to conform to the criteria in the 
DSM-IV).  However, the Board will assume for the purposes of 
this decision that the veteran has received valid diagnoses 
of PTSD.

Nevertheless, the Board is unable to accept the diagnosis as 
based upon a confirmed stressor because the preponderance of 
the evidence is against a finding that the veteran engaged in 
combat with the enemy during active service, and the record 
does not otherwise contain independent evidence which 
confirms his account of in-service stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

The veteran's personnel records and DD-214 confirm the 
veteran served in Vietnam from November 1968 to October 1969 
as a heavy truck driver, but none of the veteran's earned 
medals and awards are prima facie indications of combat 
exposure. The fact that the appellant served in a "combat 
area" or "combat zone" does not mean that he himself 
engaged in combat with the enemy.  VAOPGCPREC 12-99.  
Although he relates being shot at and returning fire, there 
is no corroboration of such allegations in the record.  
Although the claimant's assertions that he engaged in combat 
with the enemy are not ignored, they are evaluated along with 
the other evidence of record.  His assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.  In conjunction with the 
veteran's military occupational specialty as a truck driver, 
which does not, on its face, denote combat service, the fact 
that he did not receive an award for combat service is 
probative evidence that he likely did not participate in 
combat.  

Therefore, there must be credible supporting evidence of 
record that the alleged stressors actually occurred in order 
to warrant service connection.  His lay testimony is 
insufficient, standing alone, to establish service 
connection.  Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  "Credible supporting 
evidence" of a non-combat stressor may be obtained from 
service records or other sources.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).  However, the regulatory requirement for 
"credible supporting evidence" means that "the appellant's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

Although the veteran has been asked multiple times to 
identify specific stressful in-service incidents responsible 
for his PTSD, the veteran has failed to reply. His medical 
records indicate vague recollections of combat experience in 
Vietnam while serving as a truck driver and witnessing 
friends be killed. A 2001 VA record indicates he reported an 
incident where he forced a bus of civilians off the road and 
down a hill.  The most detailed account is found in a 
November 2003 report by Sharon Teafatiller.  The veteran told 
her that he was always scared in Vietnam and that he saw many 
people get killed.  He stated he was exposed to firefights 
and had to shoot at the enemy.  He reported a friend died 
when he took the veteran's place on a truck run and that two 
other trucks assigned to the veteran were blown up.  The 
veteran did not give the name of his friend or a time frame 
for most of the alleged incidents.  The reported incident of 
losing a friend he states occurred about a month after he 
arrived in Vietnam.  Although that does provide a narrow time 
period, he did not give the name of the individual, so 
nothing further can be done to verify this stressor.

As explained above, the veteran was given countless 
opportunities to detail his alleged combat experiences in 
Vietnam.  He was in Vietnam for nearly a year and without 
specifics of approximately when, where and what his combat 
experiences were, further investigation by the RO to verify 
his alleged stressors would be nothing short of a fishing 
expedition.  The veteran also makes vague references to 
friends being killed in Vietnam, but again without specifics 
as to when, where and who, further research to verify the 
deaths by the RO would be fruitless. 

The VA has a duty to assist the veteran with the development 
of his claim.  This duty, however, does not negate the 
veteran's ultimate responsibility to assure that the VA 
receives all the information and evidence needed to 
substantiate his claim. The RO sent the veteran multiple 
letters with PTSD questionnaires asking him to detail the 
alleged stressful in-service incidents responsible for his 
current condition.  The veteran failed to respond to any of 
these requests.  Although the Board sympathizes with the 
veteran's condition and the probable difficulty of reliving 
these events, it is ultimately the veteran's responsibility 
to substantiate his allegations.  

Accordingly, the claim is denied as the preponderance of the 
evidence is against a finding that the veteran engaged in 
combat with the enemy while on active duty, that there is no 
independent verification of his reported in-service 
stressors. There is no benefit of the doubt that could be 
resolved in favor of the veteran.  

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in May 2001, October 2001, February 2003, 
January 2004 and May 2006.  Those letters advised the veteran 
of the information necessary to substantiate his claim, and 
of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) 
(2006).  The letters told him what evidence was necessary, to 
provide or identify any relevant evidence, and that it was 
ultimately his responsibility to ensure that VA received any 
relevant evidence.  Cf. Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The May 2006 letter 
advised the veteran of how disability ratings and effective 
dates were assigned.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and he was afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and has in fact 
provided additional arguments at every stage.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In this case, as discussed in more detail above, what is 
relevant - what is at issue and determinative of the claim - 
is corroboration of the alleged stressor(s).  An examination 
would show nothing other than additional diagnosis of PTSD - 
a fact established by the VA outpatient treatment records.  
There is no logical way a VA examination could confirm that 
the alleged stressor(s) actually occurred.  Therefore, it 
would be futile to delay appellate consideration of this 
claim to develop evidence that is clearly not determinative 
and would not substantiate the claim.


Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


